DETAILED ACTION
Status of the Application
	Claims 1, 5-6, 9, 12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
	Applicant’s amendment of claim 1 and addition of claim 12 as submitted in a communication filed on 9/23/2022 is acknowledged. 
	Claims 1, 5-6, 9, 12 are at issue and are being examined herein.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 9, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by amendment. 
As set forth in MPEP § 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus  range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). MPEP § 2163.05(II) states that the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. §  112, first paragraph.  Claims 1, 5-6, 9, 12 are directed to a method that requires a subgenus of E. coli or E. fergusonii cells that are not transformants into which an exogenous self-replicating plasmid is introduced. While the Examiner has found support for a method for producing 3-oxoadipic acid by culturing a genus of E. coli or E. fergusonii cells, the Examiner has been unable to find support for a subgenus of E. coli or E. fergusonii cells that are not transformants into which an exogenous self-replicating plasmid is introduced.  Thus, there is no indication that a method that requires a subgenus of E. coli or E. fergusonii cells that are not transformants into which an exogenous self-replicating plasmid is introduced was  within the scope of the invention as conceived by Applicant at the time of the invention.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.


Claim Rejections - 35 USC § 102 (AIA )
Claims 1 and 5 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draths et al. (J. Am. Chem. Soc. 113:9361-9363, 1991). 
In view of the amendment of claim 1, which now requires an E. coli or E. fergusonii cell that is not a transformant into which a plasmid has been introduced, and the fact that the E. coli cell of Draths et al. has been transformed with a plasmid, this rejection is hereby withdrawn.

Claims 1 and 5 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doten et al. (Journal of Bacteriology 169(7):3168-3174, 1987) as evidenced by Wu et al. (Journal of Bacteriology 105(2):455-466, 1971).  
In view of the amendment of claim 1, which now requires an E. coli or E. fergusonii cell that is not a transformant into which a plasmid has been introduced, and the fact that the E. coli cell of Doten et al. has been transformed with a plasmid, this rejection is hereby withdrawn.

Claims 1, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murarka et al. (Applied and Environmental Microbiology 74(4):1124-1135, 2008).
Claims 1, 5 and 12 are directed in part to a method for producing 3-oxoadipic acid, wherein said method comprises culturing an E. coli or E. fergusonii cell that is not a transformant into which a plasmid has been introduced, and further comprises recovering the 3-oxoadipic acid produced, wherein said culturing is carried out in a medium that comprises saccharides, succinic acid, 2-oxoglutaric acid or glycerol. 
Murarka et al. teach a method wherein E. coli K-12 and B strains is cultured in a medium that comprises glycerol as the carbon source (Abstract; page 1126, right column, Results; page 1125, left column, Materials and Methods).  These strains are wild-type strains that lack self-replicating plasmids.  Murarka et al. further teach the centrifugation of the culture to separate cells from the supernatant, and the use of HPLC to separate components of the supernatant (page 1125, right column, Analytical methods).  The specification states that naturally-occurring E. coli cells endogenously produce 3-oxoadipic acid and that culturing these E. coli cells in a medium containing glycerol would result in the production of 3-oxoadipic acid in the supernatant.   Therefore, since the method of Murarka et al. encompasses the step of culturing  naturally occurring E. coli strains in a medium comprising glycerol, it follows that the method of Murarka et al. also produces 3-oxoadipic acid in the supernatant. Since E. coli is able to endogenously produce 3-oxoadipic acid, E. coli cells such as those of Murarka et al. would have a naturally occurring metabolic pathway to produce 3-oxoadipic acid.   Furthermore, the method of Murarka et al. also requires the separation of cells from the supernatant. As such, the method of Murarka et al. encompasses recovering the 3-oxoadipic acid in the supernatant.  Thus, the teachings of Murarka et al. anticipate the instant claims as written/interpreted. 

Claims 1, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xin et al. (FEMS Microbiol Ecol 82:703-712, 2012).
Claims 1 and 12 are directed in part to a method for producing 3-oxoadipic acid, wherein said method comprises culturing an E. coli or E. fergusonii cell that is not a transformant into which a plasmid has been introduced, and further comprises recovering the 3-oxoadipic acid produced.  Claim 5 further requires culturing in a medium that comprises saccharides, succinic acid, 2-oxoglutaric acid or glycerol. 
Xin et al. teach a method wherein E. fergusonii I-10-CHL is cultured in a medium that comprises chloramphenicol and glucose as  carbon sources (Abstract; page 705, left column, first and second full paragraphs) Results; page 1125, left column, Materials and Methods).  This strain is a wild-type strain that lacks self-replicating plasmids.  Xin et al. further teach the centrifugation of the culture to separate cells from the supernatant, and the use of HPLC to separate components of the supernatant (page 710, right column, Figure 10, caption; right column, first full paragraph).  The specification states that naturally-occurring E. fergusonii cells endogenously produce 3-oxoadipic acid and that culturing these E. fergusonii cells in a medium would result in the production of 3-oxoadipic acid in the supernatant.   Therefore, since the method of Xin et al. encompasses the step of culturing  a naturally occurring E. fergusonii strain in a medium, it follows that the method of Xin et al. also produces 3-oxoadipic acid in the supernatant. Since E. fergusonii is able to endogenously produce 3-oxoadipic acid, E. fergusonii cells such as those of Xin et al. would have a naturally occurring metabolic pathway to produce 3-oxoadipic acid.   Furthermore, the method of Xin et al. also requires the separation of cells from the supernatant. As such, the method of Xin et al. encompasses recovering the 3-oxoadipic acid in the supernatant.  Thus, the teachings of Xin et al. anticipate the instant claims as written/interpreted. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 18, 2022